TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00446-CV


Lucy Lafuente, Appellant

v.

Mass Marketing, Ltd., d/b/a Super S. Foods, Appellee




FROM THE DISTRICT COURT OF McCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
NO. 2008077, HONORABLE MELVIN REX EMERSON JR., PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Lucy Lafuente's brief is overdue.  By letter dated November 3, 2010, this
Court's clerk informed appellant that appellant's brief had been due October 7, 2010, and had not
been received.  The letter cautioned that unless the Court received a satisfactory response on or
before November 15, 2010, the appeal could be dismissed.  No response has been filed, therefore
this appeal is dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).

  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 12, 2011